The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are presented for examination. 
Acknowledgement is made of the present application as a divisional application of U.S. Patent Application No. 14/891,763, filed November 17, 2015, which is a National Stage (371) entry of PCT Application No. PCT/EP2014/060408, filed May 21, 2014, which claims benefit under 35 U.S.C. §119(a-d) to European Patent Application No. EP 13168920.0, filed May 23, 2013. Receipt is acknowledged of a certified copy of European Patent Application No. EP 13168920.0 filed in the ‘763 application on November 17, 2015, as required by 37 C.F.R. §1.55.

Requirement for Restriction/Election
	Applicant’s election without traverse of terpene alcohol polymeric derivatives as the single disclosed species of polymeric adjuvant to which examination on the merits will be confined, as stated in the reply filed February 17, 2022, is acknowledged by the Examiner.
	Therefore, for the reasons above and those made of record at p.2-4 of the Office Action dated December 23, 2021, the requirement remains proper and is hereby made FINAL.
	Claims 5 and 8 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected species are claims 1-4 and 6-7 and such claims are herein acted on the merits infra. 

Information Disclosure Statements
	Applicant’s Information Disclosure Statements filed October 16, 2020 (three pages) and July 13, 2021 (two pages) have each been received and entered into the present application. As reflected by the attached, completed copies of form PTO/SB/08a (five pages total), the Examiner has considered the cited references. 
Priority
Acknowledgement is made of the present application as a divisional of U.S. Patent Application No. 14/891,763, filed November 17, 2015, which is a National Stage (371) entry of PCT Application No. PCT/EP2014/060408, filed May 21, 2014, which claims benefit under 35 U.S.C. §119(a-d) to European Patent Application No. EP 13168920.0, filed May 23, 2013. Applicant is reminded that a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of prior-filed European Patent Application No. EP 13168920.0, filed May 23, 2013, appears to provide adequate written support and/or enabling guidance in the manner provided for under 35 U.S.C. §112(a) (pre-AIA  first paragraph) for instant claims 1-4 and 6-7 presently under examination. 
Accordingly, the effective filing date of claims 1-4 and 6-7 presently under examination is May 23, 2013 (the filing date of European Patent Application No. EP 13168920.0). 
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Apparent Use of Trademarks in the Specification
	Applicant recites the terms “ATPLUS 463”, “ACTIROB B”, “HELIOSOL”, “SPODNAM” and “NU-FILM” at Table 2, p.59-60 of the as-filed specification, which are trade names or marks used in commerce, without capitalization or ®. Applicant is reminded that trade names or marks should be capitalized wherever they appear and be accompanied by the generic terminology.
	Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Objections to the Claims
	Claim 1 is objected to for failing to recite the conjunction “and” between the final two substituents of “G is –(C=O)OCH2CH3” and “R is methyl”. Appropriate correction is required. 
	Claim 3 is objected to for reciting “a polymeric adjuvant selected from one or more: terpene alcohol polymeric derivatives and polymers comprising cyclohexene derivatives”, which is grammatically awkward. Appropriate correction is required. 
	Claim 7 is objected to for failing to recite a semi-colon between steps (b) and (c) of the method. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites that the pesticidal composition comprises “a tetramic acid compound of the formula (I)” or “an agrochemically acceptable salt or an N-oxide of formula (I)”, which renders the claim indefinite because it is unclear if “an agrochemically acceptable salt” intends to constitute “an agrochemically acceptable salt” specifically of the tetramic acid compound of formula (I), or any agrochemically acceptable salt. As there is no specific reference in such limitation directly referencing the compound of formula (I), the intended meaning is unclear. Clarification is required. 
In claim 1, the phrase “a polymeric adjuvant selected from one or more of” the recited terpene alcohol polymeric derivatives and polymers comprising cyclohexene derivatives renders the claim indefinite because it is unclear if “one or more of” is intended to mean (i) one or more of the recited polymeric adjuvants (i.e., one or more of a terpene alcohol polymeric derivative or polymers comprising cyclohexene derivatives), or (ii) any one of the recited adjuvants, or any other polymeric adjuvant beyond (i.e., “more” than) those recited. Similar ambiguity exists also in claim 3, at l.2-3, which recites substantially similar claim language. Clarification is required. 
In claim 4, the preamble objective of “increasing the efficacy and reducing the phytotoxicity of pesticidally active tetramic acid compounds according to formula (I) as defined in claim 1 in comparison to when said tetramic acid compound is used alone” renders the claim indefinite because it is unclear what manner of “use” is implied by the phrase “used alone”. Clarification is required. 
In claim 4, Applicant recites “[a] method of increasing the efficacy and reducing the phytotoxicity of pesticidally active tetramic acid compounds according to formula (I) as defined in claim 1”, which renders the claim indefinite because claim 1 provides only for a single tetramic acid compound. As such, it is unclear if Applicant intends to refer to (i) the single tetramic acid compound of claim 1, or (ii) the tetramic acid compound of claim 1, as well as other unrecited tetramic acid compounds. This ambiguity is further compounded by the recitation of “said tetramic acid compound” in l.3 of the claim, which lacks antecedent basis as the preceding text of the claim refers only to “tetramic acid compounds” (and, thus, it is unclear if Applicant is referencing a specific tetramic acid compound, or not). Clarification is required. 
In claim 4, Applicant recites a single active step of “adding an adjuvant selected from” the recited “terpene alcohol polymeric derivatives, PINOLENE di-1-p-methene polymeric derivatives, and polymers comprising cyclohexene derivatives”, but the term “an adjuvant” implies a single adjuvant – which fails to comport with Applicant’s recitation of the adjuvants in combination (as implied by the use of the conjunction “and” between the final two members of the list) and not as alternatives. It is, thus, unclear if the claim requires addition of a single adjuvant from the recited list, or all of the recited adjuvants. If Applicant intends to claim the recited options as alternatives of a Markush group, then Applicant is reminded that proper Markush construction requires the language “selected from the group consisting of A, B, and C” (not “selected from A, B, and C” as presently recited). MPEP §2173.05(h)(I). Clarification is required. 
In claim 4, there is insufficient antecedent basis for the term “the pesticidally active compounds” recited in l.6, as the preceding text of the claim refers only to “pesticidally active tetramic acid compounds” – not “pesticidally active compounds”. As a result, it is unclear if Applicant intends to reference these tetramic acid compounds, or other “pesticidally active compounds”. Clarification is required. 
In claim 4, there is insufficient antecedent basis for the term “the crops” as recited in l.6 of the claim, as the preceding text of such claim fails to set forth any reference to “a crop” or “crops”. Clarification is required. 
In claim 7, the limitation “obtaining a polymeric adjuvant selected from” the recited list renders the claim indefinite because the recitation of “a polymeric adjuvant” implies a single adjuvant from the recited list, but the list of adjuvants is not expressly recited in the alternative (Applicant uses the conjunction “and” between the final two members of the list, not “or” to clearly recite the options in the alternative). It is, thus, unclear if the claim requires a single adjuvant from the recited options, or all of the listed adjuvants. If Applicant intends to claim the recited options as alternatives of a Markush group, then Applicant is reminded that proper Markush construction requires the language “selected from the group consisting of A, B, and C” (not “selected from A, B, and C” as presently recited). MPEP §2173.05(h)(I). Clarification is required. 
In claim 7, the limitation directed to “a formulated tetramic acid compound according to formula (I) as defined in claim 1” renders the claim indefinite because claim 1 defines only a tetramic acid compound of formula (I), not “a formulated tetramic acid compound” of formula (I). As a result, it is unclear whether the term “formulated” is intended to convey any specific properties and/or characteristics to the tetramic acid compound of formula (I) that are not already provided for in claim 1. Clarification is required.
In claim 7, there is insufficient antecedent basis for the phrase “the resulting composition” recited in step (c) of the method, as the preceding text of the claim references only “a pesticidal composition”. It is unclear if Applicant intends to refer to this “pesticidal composition” of step (b) of the method, or another composition. Clarification is required. 
In claim 7, Applicant fails to clearly define whether the recited method requires any one of the recited steps (a), (b) or (c), or all of the recited steps (a), (b) and (c). The failure to recite any conjunction between steps (b) and (c) fails to clearly set forth which of the listed steps are, in fact, required by the claim. Clarification is required. 
As claim 2 fails to remedy these points of ambiguity in claim 1, it must also be rejected on the same grounds. 
	For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlebach et al. (WO 2010/066780 A1; 2010) in view of Lauilhe et al. (U.S. Patent No. 6,010,978; 2000).
Muehlebach et al. teaches spiroheterocyclic N-oxypiperidine pesticide compounds of formula (I), which has the general structure 
    PNG
    media_image1.png
    118
    251
    media_image1.png
    Greyscale
, wherein X, Y and Z are each independently, e.g., C1-4 alkyl, C1-4 alkoxy, halogen, etc.; m and n, independently of each other, are 0, 1, 2, or 3 and m+n is 0, 1, 2, or 3; G is hydrogen, a metal, ammonium, sulfonium or a latentiating group; R is, e.g., hydrogen, C1-4 alkyl, etc.; and A is, e.g., C1-6 alkyl, C1-6 haloalkyl, etc., or an agrochemically acceptable salt or N-oxide thereof (p.1, l.14-p.2, l.4). Muehlebach et al. teaches that the compounds are particularly effective for pest control in view of their favorable biocidal spectrum and are well-tolerated by warm-blooded species, fish and plants (p.46, l.18-21). Muehlebach et al. describes particular pests that may be controlled by use of a pesticidal compound of formula (I), including insect pests (Lepidoptera, Diptera, Hemiptera, Thysanoptera, e.g.), and are used for controlling pests on useful plants and ornamentals in agriculture (including the growing of crops for food and fiber products), horticulture, and in forests, including wheat (p.46, l.29-p.47, l.5; p.50, l.14-25). 
Exemplified compounds of Muehlebach's formula (I) include the compound P1.291, which has the structure 
    PNG
    media_image2.png
    122
    151
    media_image2.png
    Greyscale
(Table P1, p.141), and was experimentally determined to show good activity (over 80%) against Myzus persicae (green peach aphid) at 400 ppm (Example B1, p.161, l.5-15), and 200 ppm with less than 10% plant damage – a measure of phytotoxicity (Example B16, p.167, l.20-p.168, l.4). 
Muehlebach et al. further teaches that the compounds of formula (I) may be used in a composition for application to a pest, a locus of a pest, or a plant susceptible to attack by a pest for combatting and controlling pests (p.56, l.19-23; p.64, l.29-32; p.69, l.29-p.70, l.3). Muehlebach et al. further teaches that the compounds are characterized by good plant and crop tolerance and compatibility, noting that phytotoxicity (damage to plants/crops) is significantly reduced (p.56, l.26-30). Muehlebach et al. teaches that such composition can be formulated as, e.g., a soluble powder, water soluble granules, water dispersible granules, wettable powders, granules (slow or fast release), soluble concentrates, emulsifiable concentrates, dispersible concentrates, emulsions (both oil in water and water in oil), or suspension concentrates (p.57, l.1-6; p.64, l.34-p.65, l.8; p.65, l.10-p.68, l.19). 
Muehlebach et al. further teaches that the disclosed compositions may include one or more additives to improve the biological performance of the composition and include, e.g., surface active agents, spray additives based on oils (e.g., certain mineral oils, vegetable oils, or natural plant oils, such as soy bean and rape seed oil), and blends of these with other bio-enhancing adjuvants (ingredients that aid or modify the action of a compound of formula (I)) (p.68, l.20-29). 
Muehlebach et al. additionally teaches that the pesticidal compound of formula (I) may be the sole active ingredient of the composition, or admixed with one or more other herbicides (p.70, l.32-35). Muehlebach et al. teaches that the activity of the composition may be broadened by admixing an additional active agent (e.g., herbicide) to provide a broader spectrum of activity or increased persistence at a locus, better plant or crop tolerance by reducing phytotoxicity, provide synergistic or complementary activity, or help to overcome resistance to the individual components (p.70, l.35-p.71, l.8). Muehlebach et al. specifically teaches that the compound of formula (I) is admixed with one or more herbicides, including, e.g., a combination of a compound of formula (I) with the herbicide fenoxaprop-p-ethyl (p.110, l.34-p.117, l.2, particularly p.113, l.9). Muehlebach et al. further teaches that the compound of formula (I) for such combination is preferably a compound of Tables P1-P5 (which includes P1.29 of Table P1, p.141) (p.117, l.29-p.118, l.15).
Muehlebach et al. differs from the instant claims only insofar as it does not explicitly teach the incorporation of a terpene alcohol polymeric derivative adjuvant (claims 1, 4, 6-7). 
Lauilhe et al. teaches a terpene hydrocarbon and/or one of its derivatives for significantly increasing effectiveness of herbicides while retaining excellent sensitivity of the mixture with respect to the crop (col.1, l.28-33). Lauilhe et al. teaches that the terpene hydrocarbon and/or their derivative is used as a co-formulant with the herbicidal composition and is preferably further formulated in combination with a compatible surface-active agent to form an adjuvant intended for addition to the dilute herbicidal mixture (col.1, l.40-50). Lauilhe et al. exemplifies HELIOSOL® as a pine oil and surface-active agent combination that provides surprising activity when combined with the herbicidal mixture (col.3, l.3-5). Lauilhe et al. teaches that the gain in effectiveness due to the addition of the terpene hydrocarbon and/or one of its derivatives makes it possible to reduce the effective dose of herbicide (e.g., by about 50%) (col.3, l.17-19). Lauilhe et al. teaches and exemplifies the use of HELIOSOL® as an adjuvant for the herbicide fenoxaprop-p-ethyl for controlling weeds in wheat crops, noting the effect of HELIOSOL® adjuvant to allow for reduced doses of herbicide, while also being selective in wheat cultivation (Ex.1, col.3, l.35-50; Ex.2, col.3, l.51-64; col.4, l.44-47). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining HELIOSOL® adjuvant as taught by Lauilhe et al. with the P1.29 pesticide and fenoxaprop-p-ethyl herbicide combination of Muehlebach et al. because Muehlebach et al. teaches that his spiroheterocyclic N-oxypiperidine pesticide compounds were advantageously admixed with fenoxaprop-p-ethyl herbicide to augment biological activity of the pesticide, and were further combined with another additive for improving biological performance of the composition (e.g., oils, surface-active agents, or blends thereof to form adjuvants). The skilled artisan would have been motivated to make such a combination because Lauilhe et al. teaches that HELIOSOL® adjuvant was effective to reduce the dose of fenoxaprop-p-ethyl herbicide while maintaining substantially equivalent efficacy in weed control (as compared to 2x greater dose of fenoxaprop-p-ethyl without HELIOSOL® adjuvant). The ordinarily skilled artisan would have reasonably expected that Muehlebach’s exemplified combination of formula (I) pesticide (which includes his exemplary P1.29 compound) with fenoxaprop-p-ethyl herbicide – which Muehlebach et al. suggests as suitable for application to plants and crops, such as wheat - would have yielded a combination with both pesticidal and herbicidal activity, and the further admixture of such combination with Lauilhe’s HELIOSOL® adjuvant would have increased effectiveness of the fenoxaprop-p-ethyl herbicide while simultaneously permitting a substantial 50% reduction in dose of fenoxaprop-p-ethyl herbicide to yield a substantially identical herbicidal effect. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the P1.29 pesticide and fenoxaprop-p-ethyl herbicide combination of Muehlebach et al. with HELIOSOL® adjuvant as taught by Lauilhe et al. in light of Muehlebach’s teachings suggesting further admixture of such composition with another additive that improves biological performance, as well as Lauilhe’s teachings demonstrating the function of HELIOSOL® adjuvant to increase herbicidal efficacy of fenoxaprop-p-ethyl at substantially reduced (50%) dosing. 
In claim 4, Applicant recites “[a] method of increasing the efficacy and reducing the phytotoxicity of pesticidally active tetramic acid compounds according to formula (I) as defined in claim 1 in comparison to when said tetramic acid compound is used alone” via adding the terpene alcohol polymeric derivative adjuvant to the tetramic acid compound prior to applying the compound to a crop.
Here, the cited prior art teachings provide a reasonable expectation of success in combining the P1.29 pesticide and fenoxaprop-p-ethyl herbicide combination of Muehlebach et al. with HELIOSOL® adjuvant as taught by Lauilhe et al. prior to application to plants or crops. Such combination functions to increase the efficacy of the P1.29 pesticidal compound by broadening its biological activity – by including herbicidal activity as well - as compared to Muehlebach’s spiroheterocyclic N-oxypiperidine P1.29 pesticide alone. 
Regarding the effect of “reducing the phytotoxicity” thereof, Muehlebach et al. already clearly teaches that the disclosed pesticidal compounds exhibit significantly reduced phytotoxicity. However, the specific effect of “reducing the phytotoxicity” of Muehlebach’s spiroheterocyclic N-oxypiperidine P1.29 pesticide compound when combined with the terpene alcohol polymeric derivative adjuvant (in this case, Lauilhe’s HELIOSOL® adjuvant) – as compared to Muehlebach’s pesticide alone – constitutes an intended result of the method, as it defines an effect observed following the single recited active step. In view of the fact that Muehlebach et al. in view of Lauilhe et al. address each and every limitation of the method as defined in instant claim 4, the intended result of “reducing the phytotoxicity” as recited in the preamble of claim 4 must necessarily yield from these cited prior art teachings as combined.
In claim 6, Applicant recites “[a] method of combating and controlling pests” via applying to a pest, locus of a pest, or plant susceptible to attack by a pest a pesticidal composition of the compound of formula (I) and a terpene alcohol polymeric derivative adjuvant.
In claim 7, Applicant recites “[a] method of combating and controlling pests” via obtaining a terpene alcohol polymeric derivative adjuvant, obtaining a tetramic acid compound of formula (I), mixing the compound with the adjuvant to prepare a pesticidal composition for application, and applying the composition to a pest, locus of a pest or a plant susceptible to attack by a pest. 
Here, the cited prior art teachings provide a reasonable expectation of success in combining the spiroheterocyclic N-oxypiperidine pesticide P1.29 and fenoxaprop-p-ethyl herbicide combination of Muehlebach et al. with HELIOSOL® adjuvant as taught by Lauilhe et al. to form a composition that is then applied to a pest, locus of a pest, or a plant or crop susceptible to attack by a pest. 
Such teachings necessarily require a preceding step of “obtaining” the individual components of the composition – in this case, the tetramic acid compound of formula (I) and the polymeric adjuvant – individually, prior to admixing the components to formulate a combined composition thereof.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlebach et al. (WO 2010/066780 A1; 2010) in view of Lauilhe et al. (U.S. Patent No. 6,010,978; 2000),
as applied above to claims 1-2, 4 and 6-7,
further in view of Ghyczy et al. (U.S. Patent No. 4,506,831; 1985).
Muehlebach in view of Lauilhe, as applied above to claims 1-2, 4 and 6-7. 
Muehlebach in view of Lauilhe et al. differ from the instant claim only insofar as they do not explicitly teach a first container containing the tetramic acid compound of formula (I) and a second container containing the adjuvant (claim 3).
Ghyczy et al. discloses packaging units comprising separate compartments useful for housing plant protectant spray mixtures prior to application (abstract; col.1, l.12-14; col.3, l.17). Ghyczy et al. teaches a two-component system for plant protection in which the two liquids to be combined are each housed in separate containers and are connected by means of connecting channels and a pump system in which the liquids are separately conducted to a mixing nozzle, wherein the liquids are mixed and then discharged from the container via spray (col.3, l.34-41).
A person of ordinary skill in the art before the effective filing date of the instant invention would have had a reasonable expectation of success in employing a two-container system to independently house (i) Muehlebach's combination of a spiroheterocyclic N-oxypiperidine P1.29 pesticide compound and fenoxaprop-p-ethyl herbicide and (ii) the HELIOSOL® adjuvant because Ghyczy et al. teaches two container systems for storing plant protecting agents for mixing prior to application directly to plant surfaces. The skilled artisan would have been motivated to use such a two-container system to store his two active components (the pesticidal compound P1.29 and herbicide combination, and the adjuvant HELIOSOL®) separately prior to application to plant surfaces in a container system that facilitates mixing and distribution at the time of application. The skilled artisan would have readily recognized the need to store the two active components of his pesticidal composition for use and, therefore, would have availed himself of such known types of container systems that effectively stored the two active components separately and facilitated mixing and application of the two active components at the time of use. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a two-container system for independently storing the tetramic acid pesticidal compound and herbicidal mixture, and the polymeric adjuvant, prior to use. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-2, 4 and 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16 of U.S. Patent Application No. 17/431,499 in view of Muehlebach et al. (WO 2010/066780 A1; 2010) and Lauilhe et al. (U.S. Patent No. 6,010,978; 2000).
 ‘499 recites a method comprising applying an active ingredient of formula (I), which has the chemical structure of
    PNG
    media_image3.png
    163
    259
    media_image3.png
    Greyscale
 , in which G is H or -C(O)OC2H5 for controlling a pest to a growth substrate of a crop of a useful plant (copending claims 1-4, 8-14). ‘499 further limits G to, specifically, -C(O)OC2H5 (copending claim 7), and recites that the compound is applied as a composition further comprising one or more agrochemically acceptable diluents or carriers (claims 5-6, 16). 
‘499 differs from the instant claims only insofar as it does not explicitly teach (i) the incorporation of a terpene alcohol polymeric derivative adjuvant as part of the composition (claim 1) or as part of a method for increasing efficacy and reducing phytotoxicity (claim 4) or combating or controlling pests (claims 6-7), or (ii) the specific formulations of the pesticidal compound of formula (I) (claim 2). 
Muehlebach et al. teaches spiroheterocyclic N-oxypiperidine pesticide compounds of formula (I), which has the general structure 
    PNG
    media_image1.png
    118
    251
    media_image1.png
    Greyscale
, wherein X, Y and Z are each independently, e.g., C1-4 alkyl, C1-4 alkoxy, halogen, etc.; m and n, independently of each other, are 0, 1, 2, or 3 and m+n is 0, 1, 2, or 3; G is hydrogen, a metal, ammonium, sulfonium or a latentiating group; R is, e.g., hydrogen, C1-4 alkyl, etc.; and A is, e.g., C1-6 alkyl, C1-6 haloalkyl, etc., or an agrochemically acceptable salt or N-oxide thereof (p.1, l.14-p.2, l.4). Muehlebach et al. teaches that the compounds are particularly effective for pest control in view of their favorable biocidal spectrum and are well-tolerated by warm-blooded species, fish and plants (p.46, l.18-21). Muehlebach et al. describes particular pests that may be controlled by use of a pesticidal compound of formula (I), including insect pests (Lepidoptera, Diptera, Hemiptera, Thysanoptera, e.g.), and are used for controlling pests on useful plants and ornamentals in agriculture (including the growing of crops for food and fiber products), horticulture, and in forests, including wheat (p.46, l.29-p.47, l.5; p.50, l.14-25). 
Exemplified compounds of Muehlebach's formula (I) include the compound P1.292, which has the structure 
    PNG
    media_image2.png
    122
    151
    media_image2.png
    Greyscale
(Table P1, p.141), and was experimentally determined to show good activity (over 80%) against Myzus persicae (green peach aphid) at 400 ppm (Example B1, p.161, l.5-15), and 200 ppm with less than 10% plant damage – a measure of phytotoxicity (Example B16, p.167, l.20-p.168, l.4). 
Muehlebach et al. further teaches that the compounds of formula (I) may be used in a composition for application to a pest, a locus of a pest, or a plant susceptible to attack by a pest for combatting and controlling pests (p.56, l.19-23; p.64, l.29-32; p.69, l.29-p.70, l.3). Muehlebach et al. further teaches that the compounds are characterized by good plant and crop tolerance and compatibility, noting that phytotoxicity (damage to plants/crops) is significantly reduced (p.56, l.26-30). Muehlebach et al. teaches that such composition can be formulated as, e.g., a soluble powder, water soluble granules, water dispersible granules, wettable powders, granules (slow or fast release), soluble concentrates, emulsifiable concentrates, dispersible concentrates, emulsions (both oil in water and water in oil), or suspension concentrates (p.57, l.1-6; p.64, l.34-p.65, l.8; p.65, l.10-p.68, l.19). 
Muehlebach et al. further teaches that the disclosed compositions may include one or more additives to improve the biological performance of the composition and include, e.g., surface active agents, spray additives based on oils (e.g., certain mineral oils, vegetable oils, or natural plant oils, such as soy bean and rape seed oil), and blends of these with other bio-enhancing adjuvants (ingredients that aid or modify the action of a compound of formula (I)) (p.68, l.20-29). 
Muehlebach et al. additionally teaches that the pesticidal compound of formula (I) may be the sole active ingredient of the composition, or admixed with one or more other herbicides (p.70, l.32-35). Muehlebach et al. teaches that the activity of the composition may be broadened by admixing an additional active agent (e.g., herbicide) to provide a broader spectrum of activity or increased persistence at a locus, better plant or crop tolerance by reducing phytotoxicity, provide synergistic or complementary activity, or help to overcome resistance to the individual components (p.70, l.35-p.71, l.8). Muehlebach et al. specifically teaches that the compound of formula (I) is admixed with one or more herbicides, including, e.g., a combination of a compound of formula (I) with the herbicide fenoxaprop-p-ethyl (p.110, l.34-p.117, l.2, particularly p.113, l.9). Muehlebach et al. further teaches that the compound of formula (I) for such combination is preferably a compound of Tables P1-P5 (which includes P1.29 of Table P1, p.141) (p.117, l.29-p.118, l.15).
Lauilhe et al. teaches a terpene hydrocarbon and/or one of its derivatives for significantly increasing effectiveness of herbicides while retaining excellent sensitivity of the mixture with respect to the crop (col.1, l.28-33). Lauilhe et al. teaches that the terpene hydrocarbon and/or their derivative is used as a co-formulant with the herbicidal composition and is preferably further formulated in combination with a compatible surface-active agent to form an adjuvant intended for addition to the dilute herbicidal mixture (col.1, l.40-50). Lauilhe et al. exemplifies HELIOSOL® as a pine oil and surface-active agent combination that provides surprising activity when combined with the herbicidal mixture (col.3, l.3-5). Lauilhe et al. teaches that the gain in effectiveness due to the addition of the terpene hydrocarbon and/or one of its derivatives makes it possible to reduce the effective dose of herbicide (e.g., by about 50%) (col.3, l.17-19). Lauilhe et al. teaches and exemplifies the use of HELIOSOL® as an adjuvant for the herbicide fenoxaprop-p-ethyl for controlling weeds in wheat crops, noting the effect of HELIOSOL® adjuvant to allow for reduced doses of herbicide, while also being selective in wheat cultivation (Ex.1, col.3, l.35-50; Ex.2, col.3, l.51-64; col.4, l.44-47). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the ‘499 compound of formula (I), in which G is -C(O)OC2H5, with the herbicide fenoxaprop-p-ethyl because Muehlebach et al. teaches that his spiroheterocyclic N-oxypiperidine pesticide compounds of formula (I) – which includes exemplified compound P1.29 identical to this compound of the ‘499 claims - may be admixed with fenoxaprop-p-ethyl herbicide. The skilled artisan would have found it prima facie obvious to do so because Muehlebach et al. teaches that such combination was effectively used to augment the biological activity of the pesticide by providing broader activity (both pesticidal and herbicidal effects) for application to useful plants. 
The ordinarily skilled artisan before the effective filing date of the claimed invention would have also had a reasonable expectation of success in further combining this ‘499 compound and fenoxaprop-p-ethyl herbicide combination as suggested by Muehlebach et al. with HELIOSOL® adjuvant because Muehlebach et al. teaches the further combination of his pesticidal compounds admixed with fenoxaprop-p-ethyl herbicide with another additive that improves biological performance of the combination. The skilled artisan would have been motivated to make such a combination because Lauilhe et al. teaches that HELIOSOL® adjuvant combined with fenoxaprop-p-ethyl herbicide was effective to reduce the dose of fenoxaprop-p-ethyl herbicide while maintaining substantially equivalent efficacy in weed control (as compared to 2x greater dose of fenoxaprop-p-ethyl without HELIOSOL® adjuvant). It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ‘499 pesticidal compound and fenoxaprop-p-ethyl herbicide as suggested by Muehlebach et al. with HELIOSOL® adjuvant as taught by Lauilhe et al. given the function of HELIOSOL® adjuvant to increase herbicidal efficacy of fenoxaprop-p-ethyl at substantially reduced (50%) dosing, as taught by Lauilhe et al.
The skilled artisan would have additionally found it prima facie obvious to formulate the pesticidal compound of the ‘499 claims into any one of, e.g., a suspension concentrate, emulsion concentrate, wettable powder, water dispersible granule, soluble liquid, emulsion in water, soluble granule or soluble powder because Muehlebach et al. specifically teaches formulation of such spiroheterocyclic N-oxypiperidine pesticide compounds – which includes the ‘499 compound – into such forms for preparing a pesticidal composition for use, noting further that such pesticidal compound (as formulated into such preparations, or not) may be further combined with another herbicide, such as fenoxaprop-p-ethyl, as well as another additive (such as, in this case, the polymeric HELIOSOL® adjuvant of Lauilhe et al.).
In claim 4, Applicant recites “[a] method of increasing the efficacy and reducing the phytotoxicity of pesticidally active tetramic acid compounds according to formula (I) as defined in claim 1 in comparison to when said tetramic acid compound is used alone” via adding the terpene alcohol polymeric derivative adjuvant to the tetramic acid compound prior to applying the compound to a crop.
Here, the ‘499 claims in view of the cited prior art teachings provide a reasonable expectation of success in combining the ‘499 compound with fenoxaprop-p-ethyl herbicide, as suggested by Muehlebach, further with HELIOSOL® adjuvant as taught by Lauilhe, prior to application to plants or crops (including the growth substrate surrounding such plants or crops). Such combination functions to increase the efficacy of the pesticidal compound by broadening its biological activity as compared to the ‘499 pesticide alone. 
Regarding the effect of “reducing the phytotoxicity” thereof, Muehlebach et al. already clearly teaches that the disclosed pesticidal compounds – which circumscribes the ‘499 pesticidal compound of formula (I) - exhibit significantly reduced phytotoxicity. However, the specific effect of “reducing the phytotoxicity” of this pesticide when combined with the terpene alcohol polymeric derivative adjuvant (in this case, Lauilhe’s HELIOSOL® adjuvant) – as compared to the ‘499 pesticide alone – constitutes an intended result of the method, as it defines an effect observed following the single recited active step. In view of the fact that the ‘499 claims in view of Muehlebach et al. and Lauilhe et al. address each limitation of the method as defined in instant claim 4, the intended result of “reducing the phytotoxicity” as recited in the preamble of claim 4 must necessarily yield from these teachings as combined. 
In claim 6, Applicant recites “[a] method of combating and controlling pests” via applying to a pest, locus of a pest, or plant susceptible to attack by a pest a pesticidal composition of the compound of formula (I) and a terpene alcohol polymeric derivative adjuvant.
In claim 7, Applicant recites “[a] method of combating and controlling pests” via obtaining a terpene alcohol polymeric derivative adjuvant, obtaining a tetramic acid compound of formula (I), mixing the compound with the adjuvant to prepare a pesticidal composition for application, and applying the composition to a pest, locus of a pest or a plant susceptible to attack by a pest. 
Here, the ‘499 claims in view of the cited prior art teachings provide a reasonable expectation of success in combining the ‘499 pesticide and fenoxaprop-p-ethyl herbicide combination, as suggested by Muehlebach, with HELIOSOL® adjuvant, as taught by Lauilhe, to form a composition that is then applied to the growth substrate of a crop of a useful plant, or alternatively directly to a pest, locus of a pest, or a plant or crop susceptible to attack by a pest, as further suggested by Muehlebach et al. 
Such teachings necessarily require a preceding step of “obtaining” the individual components of the composition – in this case, the tetramic acid compound of formula (I) and the polymeric adjuvant – individually, prior to admixing the components to formulate a combined composition thereof.
This is a provisional nonstatutory double patenting rejection.

5.	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16 of U.S. Patent Application No. 17/431,499 in view of Muehlebach et al. (WO 2010/066780 A1; 2010) and Lauilhe et al. (U.S. Patent No. 6,010,978; 2000), 
as applied above to claims 1-2, 4 and 6-7, 
further in view of Ghyczy et al. (U.S. Patent No. 4,506,831; 1985).
‘499 in view of Muehlebach and Lauilhe, as applied above to claims 1-2, 4 and 6-7. 
‘499 in view of Muehlebach and Lauilhe et al. differ from the instant claim only insofar as they do not explicitly teach a first container containing the tetramic acid pesticide compound of formula (I) and a second container containing the adjuvant (claim 3).
Ghyczy et al. discloses packaging units comprising separate compartments useful for housing plant protectant spray mixtures prior to application (abstract; col.1, l.12-14; col.3, l.17). Ghyczy et al. teaches a two-component system for plant protection in which the two liquids to be combined are each housed in separate containers and are connected by means of connecting channels and a pump system in which the liquids are separately conducted to a mixing nozzle, wherein the liquids are mixed and then discharged from the container via spray (col.3, l.34-41).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in employing a two-container system to independently house (i) the ‘499 pesticide and fenoxaprop-p-ethyl herbicide combination, as suggested by Muehlebach et al. and (ii) the HELIOSOL® adjuvant as taught by Lauilhe et al. because Ghyczy et al. teaches two container systems for storing plant protecting agents for mixing prior to application directly to plant surfaces. The skilled artisan would have been motivated to use such a two-container system to store his two active components (the ‘499 pesticidal compound and herbicide, and the adjuvant HELIOSOL®) separately prior to application to plant surfaces in a container system that facilitates mixing and distribution at the time of application. The skilled artisan would have readily recognized the need to store the two active components of his pesticidal composition for use and, therefore, would have availed himself of such known types of container systems that effectively stored the two active components separately and facilitated mixing and application of the two active components at the time of use. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a two-container system as claimed for independently storing the ‘499 pesticidal compound with fenoxaprop-p-ethyl herbicide mixture, and the polymeric adjuvant, prior to use. 
This is a provisional nonstatutory double patenting rejection. 

Conclusion
Rejection of claims 1-4 and 6-7 is proper.
Claims 5 and 8 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
May 13, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 P1.29 exemplified in Muehlebach et al. corresponds to Applicant’s instantly claimed compound of formula (I) as recited in instant claim 1.
        2 P1.29 exemplified in Muehlebach et al. corresponds to Applicant’s instantly claimed compound of formula (I) as recited in instant claim 1, as well as the ‘499 compound of formula (I) in which G is -C(O)OCH2H5.